375 U.S. 43 (1963)
HUMBLE OIL & REFINING CO. ET AL.
v.
MALE, COMMISSIONER, DEPARTMENT OF LABOR & INDUSTRY, NEW JERSEY.
No. 326.
Supreme Court of United States.
Decided October 21, 1963.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
T. Girard Wharton and John W. Fritz for appellants.
Arthur J. Sills, Attorney General of New Jersey, and Theodore I. Botter, First Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.